Filed 4/4/16 Commercial Loan Solutions v. Yu CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


COMMERCIAL LOAN SOLUTIONS III,                                       B262047
LLC,
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. BC504114)

         v.

MICHAEL S. YU,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Michael Linfield, Judge. Affirmed.


         Law Offices of Egbase & Associates, Gerald O. Egbase; Law Offices of J. Grant
Kennedy, J. Grant Kennedy for Defendant and Appellant.


         Wagenseller Law Firm, Laine T. Wagenseller for Plaintiff and Respondent.


                  ___________________________________________________
       Defendant and appellant Michael Yu contends that the trial court wrongly denied a
continuance of trial and, at trial, improperly admitted a document under the business
records exception to the hearsay rule. Because Yu fails to demonstrate reversible error,
we affirm.
                                      BACKGROUND
       Plaintiff and respondent Commercial Loan Solutions III, LLC (CLS), filed suit
against Yu in March 2013 for breach of guaranty. In its complaint, CLS alleged that in
September 2007, Yu’s law corporation executed a promissory note for a commercial loan
in the principal sum of $1,196,500, with Bank of the West (BOW) as lender, to purchase
real property secured by a deed of trust in favor of BOW. To further secure the
promissory note obligations, Yu, as an individual, executed a guaranty in favor of BOW
for all amounts owed on the promissory note. In May 2012, the promissory note and
guaranty were sold by BOW to CLS. In November 2012, the property was sold in a
nonjudicial foreclosure to CLS for a credit bid of $880,000. The complaint alleged Yu
owed the remaining balance on the loan pursuant to the guaranty.
       The trial court initially set a trial date of September 24, 2014. Yu substituted
attorneys in May 2014. On August 11, 2014, he substituted attorneys again. On
August 19, 2014, Yu brought an ex parte application to continue the trial date, arguing,
among other things, that discovery had “barely begun” and no depositions had been
taken, and that his new counsel would not have adequate time to prepare for trial. CLS
opposed the ex parte application. The trial court granted the application and continued
the trial date to November 7, 2014.
       On October 31, 2014, Yu’s third set of attorneys filed an ex parte application to be
relieved as counsel, noting that Yu “is an attorney with his own law firm and would not
suffer prejudice if counsel is allowed to withdraw.” In addition to withdrawal as counsel,
the application sought a continuance of trial. CLS did not oppose the withdrawal but
opposed a continuance. After conducting an in camera hearing, the trial court granted the
application for relief but denied Yu’s request “to continue the trial for six months.” The



                                             2
court did continue the trial for a week, however, resetting the trial date for November 14,
2014.
        New counsel substituted in for Yu on November 5, 2014. On November 7, 2014,
at the final status conference, Yu’s new attorney filed another ex parte application to
continue the trial, seeking a new trial date of December 12, 2014, and arguing that there
was insufficient time to prepare for a November 14 trial. The trial court denied the
application.
        Following another request to continue the trial, a one-day bench trial was held on
November 14, 2014. At the conclusion of the trial, the court found in favor of CLS,
noting that it found much of Yu’s testimony (in which he spoke about not reviewing or
understanding the loan documents) not credible. The trial court entered judgment in
favor of CLS for a principal amount of $340,911.14 and interest of $87,804.51.
                                       DISCUSSION
I. The request for a continuance was properly denied
        On appeal, Yu contends that the trial court committed error by denying his
November 7, 2014, request to continue the trial. We review the trial court’s order
denying a continuance for an abuse of discretion. (Thurman v. Bayshore Transit
Management, Inc. (2012) 203 Cal.App.4th 1112, 1126.)
        When a trial date is set, the date is considered firm and continuances are
disfavored. (Cal. Rules of Court, rule 3.1332(a), (c).) A continuance may be granted
only upon a showing of good cause. (Cal. Rules of Court, rule 3.1332(c).) Substitution
of trial counsel, the ground upon which Yu brought his request, is a circumstance that
may indicate good cause. (Cal. Rules of Court, rule 3.1332(c)(4).) In ruling upon a
request for a continuance, however, the trial court “must consider all the facts and
circumstances that are relevant to the determination,” including, among other
circumstances, the proximity of the trial date and whether there were previous
continuances. (Cal. Rules of Court, rule 3.1332(d)(1), (2).)
        Given the facts that, as of November 7, 2014, trial was only one week away and
Yu had already requested and obtained two prior continuances of the trial date, the trial

                                              3
court had ample basis to deny Yu’s request for another continuance. The reason Yu gave
for seeking a continuance on November 7, 2014—substitution of counsel—was the same
reason Yu provided in a prior successful application for a continuance. “‘[If] a [trial]
must be continued . . . every time an attorney withdraws from the case, there would be no
end to the matter.’” (County of San Bernardino v. Doria Mining & Engineering Corp.
(1977) 72 Cal.App.3d 776, 784.)
       Yu argues on appeal that the trial court’s denial, besides hindering his new
attorney’s preparation for trial, also prevented the attorney from bringing in witnesses
from BOW who could have testified that CLS concocted a scheme to foreclose on the
property. Yu fails to explain, however, why a continuance was required to procure the
witnesses’ attendance. The case was filed in March 2013, and Yu was represented by
counsel for nearly the entirety of the case. There is no apparent reason why none of Yu’s
numerous former attorneys could have subpoenaed the witnesses or otherwise ensured
their presence at trial.
       When presented with the November 7 request to continue the trial, the trial court
was faced with an imminent trial date and a record of already granting two continuances.
Under the circumstances, the trial court did not abuse its discretion by denying another
continuance.
II. The exhibit was properly admitted
       Yu further argues that the trial court erred by allowing the admission of a loan
worksheet at trial stating the principal balance and other amounts owing on Yu’s loan.
He contends that the document was hearsay and there were no grounds to admit the
document under the business records exception.
       We review the trial court’s evidentiary rulings for an abuse of discretion. (Public
Employees’ Retirement System v. Moody’s Investors Service, Inc. (2014) 226 Cal.App.4th
643, 683.) We do not overturn an evidentiary ruling unless “‘the trial court exceeded the
bounds of reason, all of the circumstances before it being considered.’” (Ibid.)
       The business records exception to the hearsay rule is codified in Evidence Code
section 1271, which states: “Evidence of a writing made as a record of an act, condition,

                                             4
or event is not made inadmissible by the hearsay rule when offered to prove the act,
condition, or event if: [¶] (a) The writing was made in the regular course of a business;
[¶] (b) The writing was made at or near the time of the act, condition, or event; [¶] (c)
The custodian or other qualified witness testifies to its identity and the mode of its
preparation; and [¶] (d) The sources of information and method and time of preparation
were such as to indicate its trustworthiness.”
       At trial, Iliana Payano, the loan officer for Yu’s loan, testified on behalf of CLS
regarding the loan worksheet. Payano stated that she maintained Yu’s loan file, that any
documents created by CLS relating to the loan come to her, and that she was familiar
with the documents created and maintained pertaining to the loan. She further testified
she recognized the loan worksheet, that the document showed a payoff balance for the
loan as of the specific date listed on the worksheet, November 1, 2012, that the
accounting department prepares loan worksheets for loan officers, and that the worksheet
was kept in the regular course of business. When a loan officer makes a request for a
payoff statement, the worksheet is created “right then and there.”
       We find the record sufficiently shows the loan worksheet was admissible as a
business record. As the loan officer responsible for keeping the documents pertaining to
Yu’s loan, including the loan worksheet, Payano was qualified to testify regarding the
manner in which the document was prepared, kept, and used. “The witness need not have
been present at every transaction to establish the business records exception; he or she
need only be familiar with the procedures followed . . . .” (Jazayeri v. Mao (2009) 174
Cal.App.4th 301, 322.)
       On appeal, Yu argues that Payano did not specifically testify as to the date the loan
worksheet was generated by the accounting department. Yu did not object on this basis
at trial, however. He only objected that Payano did not have personal knowledge of how
the document was prepared, and the objection was overruled. A failure to make a clear,
specific ground of objection forfeits the argument on appeal. (Evid. Code, § 353, subd.
(a).) If Yu had objected at trial that Payano did not testify regarding the date of
preparation, CLS could have attempted to elicit testimony regarding this specific point.

                                              5
But since Yu objected on another ground and the trial court overruled the objection and
admitted the document, there was no need for further testimony supporting the admission
of the loan worksheet. Thus, Yu cannot show the trial court abused its discretion by
admitting the document.
       In any event, even if Yu could show the trial court abused its discretion by
admitting the loan worksheet, reversal would not be warranted. A judgment will not be
reversed unless an error in admitting evidence resulted in a miscarriage of justice. (Evid.
Code, § 353, subd. (b).) At trial, Payano testified regarding another admitted document,
entitled “trustee’s deed upon sale.” That document was used to calculate the amount
remaining owed by Yu. The loan worksheet, therefore, was merely cumulative, and not a
necessary component of CLS’s case. CLS sufficiently proved by other evidence that Yu
owed a specific sum of money under the guaranty.
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                          BOREN, P.J.
We concur:


       CHAVEZ, J.


       HOFFSTADT, J.




                                             6